DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Weisz on 11/4/2021.  The application has been amended as follows:
In the claims:
1 (Amended). A method for estimation of propagation and scattering parameters in an object, comprising transmitting at least two pulse complexes composed of an overlapping high frequency (HF) and a low frequency (LF) pulse co-propagating along at least one LF and HF transmit beam axis, where said HF pulse propagates close to the crest or trough of the LF pulse, and where one of the amplitude and polarity of the LF pulse varies between the at least two transmitted pulse complexes, where the amplitude of the LF pulse can be zero for a pulse complex and the amplitude of the LF pulse for at least one pulse complex of said at least two transmitted pulse complexes is non-zero, and
directing at least one HF receive cross-beam to cross said at least one HF transmit beam axis at an angle > 20 deg to form cross-beam observation cells by a cross-over overlap between each of said at least one HF receive cross-beam and each of said at least one HF transmit beam, and
recording at least two HF cross-beam receive signals scattered from object structures in each cross-beam observation cell from said at least two transmitted pulse complexes with different LF pulses, and
processing said HF cross-beam receive signals for each said at least one HF receive cross-beams to provide at least one of
 i) an estimated nonlinear propagation delay (NPD), and 
li) an estimated nonlinear pulse form distortion (PFD) of the transmitted HF pulse at image points along said at least one HF transmit beam axis where said HF transmit beam axis and said at least one HF receive cross-beam axis have shortest distance within each of said cross-beam observation cells, and using said estimated PFD and/or NPD for further processing to form measurements of object propagation and scattering parameters at said image points.

Reasons for Allowance
Claims 1-29 allowed for reasons cited below: 
Applicant arguments filed 09/27/2021 has been considered and previous rejections have been withdrawn.  Specifically, arguments on page 12, last paragraph, page 13 first two paragraphs discusses why the LF-HF pulse complex in the instant invention is different from Angelsen ‘699.  The applicant explains that co propagating along one at least one LF and HF transmit beam axis, implies the HF and LF are on a common / shared axis, as against Angelsen ‘699.  This is persuasive.  Further, the processing and analysis with respect to HF receive beam will provide different results in different analysis and estimation of NPD and PFD.  Examiner does not find any of the references of record anticipating the claims nor, find it obvious to modify references of record to show all limitations as claimed.  Examiner thus believes that the record of the prosecution as a whole makes clear the reasons for allowing a claim or claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793